         Case 1:20-cv-07349-ALC-SDA Document 38-1 Filed 06/24/21 Page 1 of 3


    From:         Robert Ottinger
    To:           Emanuel Kataev; Jacqueline Graves
    Cc:           Finn Dusenbery
    Subject:      Re: Pagan v Lobster House (1:20-cv-7349): Answer
    Date:         Thursday, October 22, 2020 5:26:53 PM


Hi Emanuel,

That is 30 days from the original due date of October 5th.

No we are not going to provide damages for our client because this is a putative class action.


From: Emanuel Kataev <Emanuel@mllaborlaw.com>
Date: Thursday, October 22, 2020 at 2:22 PM
To: Robert Ottinger <robert@ottingerlaw.com>, Jacqueline Graves
<Jacqueline@ottingerlaw.com>
Cc: Finn Dusenbery <finn@ottingerlaw.com>
Subject: RE: Pagan v Lobster House (1:20-cv-7349): Answer

Thanks, Rob. I’ll prepare the consent letter motion and file same with my notice of
appearance.

While you may not have any information about the class (which has not been certified at this
point), you do have information about your client. Please state whether you will provide a
damages calculation for your client before we begin litigating to explore resolution.

This correspondence is tendered for settlement purposes only, without prejudice to
Defendants’ rights, all of which are expressly reserved.

Best,
​
Emanuel Kataev, Esq.
Associate
Milman Labuda Law Group PLLC
3000 Marcus Avenue, Suite 3W8
Lake Success, NY 11042-1073
(516) 328-8899 (office)
(516) 303-1395 (direct dial)
(516) 328-0082 (facsimile)
emanuel@mllaborlaw.com

This message and its attachments may contain confidential information that is legally privileged. If
you are not the intended recipient, you are hereby notified that any printing, copying, forwarding, or
saving of this message is strictly prohibited. If you have received this email in error, please notify the
sender immediately and delete the message and any attachment from your system.


From: Robert Ottinger <robert@ottingerlaw.com>
Sent: Thursday, October 22, 2020 5:20 PM
To: Emanuel Kataev <Emanuel@mllaborlaw.com>; Jacqueline Graves
<Jacqueline@ottingerlaw.com>
     Case 1:20-cv-07349-ALC-SDA Document 38-1 Filed 06/24/21 Page 2 of 3


Cc: Finn Dusenbery <finn@ottingerlaw.com>
Subject: Re: Pagan v Lobster House (1:20-cv-7349): Answer

Hi Emanual,

We cannot provide you with a damage calculation at this point because we don’t have any
information about the class.   We will gather this information through the discovery or voluntary
disclosure.   We recently settled two cases against restaurants in NYC for 1.8M and 1.5M.   We don’t
know yet how this matter compares to those.  

Yes we will agree to a 30 day extension to respond to the Complaint.


From: Emanuel Kataev <Emanuel@mllaborlaw.com>
Date: Thursday, October 22, 2020 at 1:29 PM
To: Jacqueline Graves <Jacqueline@ottingerlaw.com>
Cc: Finn Dusenbery <finn@ottingerlaw.com>, Robert Ottinger <robert@ottingerlaw.com>
Subject: RE: Pagan v Lobster House (1:20-cv-7349): Answer

Dear Ms. Graves:

Please see attached correspondence I sent to Messrs. Dusenbery & Ottinger on October 5,
2020, for which I never received a response. Kindly ask them to provide a response to the
request therein, and please advise as to whether Plaintiff will agree to an extension of time of
thirty (30) days for Defendants to respond to the Complaint.

Thanks and best,
​
Emanuel Kataev, Esq.
Associate
Milman Labuda Law Group PLLC
3000 Marcus Avenue, Suite 3W8
Lake Success, NY 11042-1073
(516) 328-8899 (office)
(516) 303-1395 (direct dial)
(516) 328-0082 (facsimile)
emanuel@mllaborlaw.com

This message and its attachments may contain confidential information that is legally privileged. If
you are not the intended recipient, you are hereby notified that any printing, copying, forwarding, or
saving of this message is strictly prohibited. If you have received this email in error, please notify the
sender immediately and delete the message and any attachment from your system.




From: Jacqueline Graves <Jacqueline@ottingerlaw.com>
Sent: Thursday, October 22, 2020 4:10 PM
To: Emanuel Kataev <Emanuel@mllaborlaw.com>
Cc: Finn Dusenbery <finn@ottingerlaw.com>; Robert Ottinger <robert@ottingerlaw.com>
Subject: Pagan v Lobster House (1:20-cv-7349): Answer
    Case 1:20-cv-07349-ALC-SDA Document 38-1 Filed 06/24/21 Page 3 of 3



Counsel,

The deadline for Defendant's Answer was due on 10/21. Do Defendant's intend on filing their
Answer? Please let us know at your earliest convenience.

Thank you,
Jackie Graves


Legal Coordinator

(213) 769-0261

The Ottinger Firm, P.C.

New York & San Francisco

www.ottingerlaw.com
